Citation Nr: 1107370	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-09 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine 
disorder. 

4.  Entitlement to service connection for a right upper extremity 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1975 to June 1995. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on appeal.  
(The Veteran moved to Colorado during the pendency of this 
appeal, and accordingly, original jurisdiction over this matter 
has been transferred to the RO in Denver, Colorado.)


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Specifically, the 
Veteran should be afforded another VA audiological examination 
regarding his bilateral hearing loss and tinnitus; medical 
opinions regarding the etiology of the Veteran's cervical spine 
disorder and right hand/arm disorder should be obtained; and 
efforts should be made to obtain any outstanding treatment 
records.  

At the outset, the Board notes that the Veteran's service 
treatment records were formally found to be unavailable in June 
2008, after attempts to associate such records were made in April 
2008 and June 2008.  See June 2008 Formal Finding of the 
Unavailability of Service Records Memorandum.  In this regard, 
the Board acknowledges that in cases where the Veteran's service 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
providing a medical examination if review of the evidence of 
record determines that such examination is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2010).  Under the duty to 
assist, VA is obliged to provide a medical examination and/or get 
a medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record indicates 
that the disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, with regard to the Veteran's cervical spine 
disorder claim, the Veteran contends that his current neck 
disability is causally related to service.  Specifically, at his 
April 2010 BVA hearing, the Veteran reported, as he is competent 
to do, that he injured his neck in a 15-foot fall in 1988 while 
training at Fort Benning, and that he has experienced neck 
stiffness ever since.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005) (holding that a Veteran is competent to report what 
occurred during service because he is competent to testify as to 
factual matters of which he has first-hand knowledge); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  A review of the 
Veteran's available service treatment records reveals that the 
Veteran was treated for persistent back and rib pain in February 
1988 following a fall at Fort Benning during training.  Moreover, 
the Board notes that service connection is already in effect for 
the Veteran's degenerative joint and disc disease of the lumbar 
spine as a result of the February 1988 fall.  

Further, the Veteran's post-service treatment records indicate 
that during private treatment with Dr. Kurish in March 2004, the 
Veteran reported having a sore neck for the past week and was 
diagnosed with myositis.  Finally, at his April 2009 BVA hearing, 
the Veteran provided competent reports of a continuity of neck 
symptomatology (i.e., neck stiffness) since the 1988 in-service 
fall.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  
As such, because there is evidence of record of an in-service 
injury potentially involving the Veteran's neck; current evidence 
of a cervical spine disability; and competent reports of a 
continuity of symptomatology since service, a medical opinion 
regarding the etiology of the Veteran's cervical spine disorder 
is necessary to make a determination in this case.   See 38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Additionally, with regard to the Veteran's right upper extremity 
claim, the Veteran contends that he initially injured his right 
index finger during artillery training, when he dove to catch a 
round that had fallen out of a weapon without being fired after 
another soldier accidently opened the breech of the weapon.  See 
April 2009 BVA hearing transcript.  In this regard, the Veteran 
reported that he completely tore open his right index finger and 
that the wound required rounds of sutures, once after the initial 
injury, and a second time after the wound became swollen and 
painful.  A review of the Veteran's service treatment records 
reveals that, in November 1977, the Veteran sought treatment for 
a dressing change for a cut on his right index finger.  At that 
time, the Veteran reported having some soreness in his finger, 
and the doctor noted that the area was slightly swollen and 
red/orange in color.  Additionally, three months later, during 
treatment in February 1978, the doctor noted that the Veteran was 
having trouble with his finger following a November 1977 injury.  

The Board also notes that, following separation from service, 
during treatment with his private physician, Dr. Kurish, in 
August 1998, the Veteran reported having cramping in his right 
arm and decreased strength in his right hand, noting that he 
experienced pain in his hand when grabbing objects; at that time, 
Dr. Kurish diagnosed him with lateral epicondylitis.  
Additionally, during subsequent treatment with Dr. Kurish in 
March 2004, the Veteran reported having numbness in his right 
hand for the past two to three weeks, which was diagnosed as 
neuropathy.  Finally, the Board notes that, at his April 2009 BVA 
hearing, the Veteran provided competent reports of a continuity 
of right hand/arm symptomatology (i.e., tingling, numbness, and 
loss of strength) since the in-service right hand injury.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that 
lay testimony is competent to establish the presence of 
observable symptomatology); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  

As such, because there is competent evidence of record showing 
that the Veteran had a right hand injury during service; evidence 
of post-service treatment for lateral epicondylitis and 
neuropathy of the right hand/arm; and competent reports of a 
continuity of symptomatology since service, a medical opinion 
regarding the etiology of the Veteran's right upper extremity 
disorder is necessary to make a determination in this case.  See 
38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, the Board finds that another VA medical examination and 
opinion regarding the Veteran's bilateral hearing loss and 
tinnitus is necessary before the Board renders a decision in this 
case.  In this regard, the Board acknowledges that, in June 2006, 
the Veteran was afforded a VA audiological examination, and that 
at that time, the examiner provided the opinion that, with regard 
to the Veteran's hearing loss, the results of his November 1994 
separation examination revealed hearing within normal limits; the 
results of his June 2006 audiological examination revealed left 
ear hearing within normal limits; and although the results of his 
June 2006 audiological examination revealed mild hearing loss in 
the right ear, such hearing loss did not meet the VA standards 
for disabling hearing loss.  Additionally, with regard to the 
Veteran's tinnitus, the examiner initially noted that the Veteran 
reported having no tinnitus, but then went on to report that the 
frequency and duration of the Veteran's tinnitus did not warrant 
a diagnosis of tinnitus.

Significantly, however, the Board points out that, contrary to 
the VA examiner's report, while the results of the June 2006 
audiological evaluation showed that the Veteran's left ear 
hearing did not meet VA standards for hearing loss, these results 
did reveal some left ear hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (stating that "the threshold for normal 
hearing is from 0 to 20 [decibels], and higher threshold levels 
indicate some degree of hearing loss").  Further, contrary to 
the examiner's report, at the time of the June 2006 VA 
examination, the Veteran did have hearing loss under VA standards 
in his right ear.  See 38 C.F.R. § 3.385.  Moreover, to the 
extent that the examiner relied on the fact that the Veteran had 
hearing within normal limits at the time of his November 1994 
separation examination, the examiner relied on an inaccurate 
factual history.  In this regard, the Board notes that the 
Veteran's November 1994 audiological evaluation reveals that the 
Veteran had some hearing loss in both ears.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Finally, insofar as the examiner 
stated that the Veteran had no tinnitus at the time of his June 
2006 examination, but then went on to state that the frequency 
and duration of the Veteran's tinnitus did not warrant a 
diagnosis of tinnitus, the Board finds the examiner's opinion to 
be internally inconsistent.  

Accordingly, because the June 2006 VA examiner relied on an 
inaccurate factual history, inaccurately assessed the degree of 
the Veteran's current hearing loss, and provided an internally 
inconsistent report, the Board finds that another examination and 
medical opinion regarding the Veteran's bilateral hearing loss 
and tinnitus is necessary to make a determination in this case.  
See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 
5 Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate factual 
background); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) 
(the Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an 
examination, even if not required to do so, an adequate one must 
be produced). 

As this case must be returned for the foregoing reasons, attempts 
should also be made to obtain any outstanding treatment records, 
including any recent private treatment records, pertaining to the 
Veteran's hearing loss, tinnitus, cervical spine disorder, and/or 
right upper extremity disorder.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his hearing 
loss, tinnitus, cervical spine disorder, 
and/or right upper extremity disorder since 
June 2006, to specifically include any 
recent treatment records from Dr. Kurish, 
and to provide any releases necessary for 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include any 
VA treatment records.  

2.  The Veteran should be afforded an 
examination of his cervical spine to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion 
as to whether any currently diagnosed 
cervical spine disorder is at least as 
likely as not (50 percent or greater 
probability) that such a had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In doing so, the examiner should 
specifically acknowledge and discuss the 
Veteran's contentions regarding a 15-foot 
fall during training in 1988, as well as 
his in-service treatment for persistent 
back and rib pain in February 1988 
following a fall at Fort Benning.  The 
examiner should also specifically 
acknowledge and discuss the Veteran's 
reports of a continuity of neck 
symptomatology (i.e., stiffness) since the 
1988 fall.    

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  The Veteran should be afforded an 
examination of his right upper extremity to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion 
as to whether any currently diagnosed right 
upper extremity disorder, including lateral 
epicondylitis and neuropathy of the right 
hand/arm, is at least as likely as not (50 
percent or greater probability) to have had 
its clinical onset during active service or 
is related to any in-service disease, 
event, or injury.  In doing so, the 
examiner should specifically acknowledge 
and discuss the Veteran's contentions 
regarding an in-service right index finger 
injury during artillery training and a 
continuity of symptomatology (i.e., 
tingling, numbness, and loss of strength) 
since service.  The examiner should also 
discuss the significance, if any, of the 
Veteran's in-service treatment for a right 
index finger injury in November 1977 and 
February 1978.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his tinnitus and hearing loss.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed tinnitus and hearing loss is 
related to noise the Veteran was exposed to 
during service and to the clinical finding 
shown on the examination performed in 
connection with the Veteran's separation 
from service.  

In doing so, the examiner should discuss 
the significance, if any, of the Veteran's 
decreased hearing acuity during his time in 
service, as evidenced by his in-service 
audiological test results; the fact that 
the Veteran was in a hearing conservation 
program from June 1988 to November 1994 due 
to his routine exposure to hazardous noise; 
and the fact that the Veteran's November 
1994 separation examination revealed that 
he had some hearing loss in both ears upon 
separation from service.  The examiner 
should also specifically acknowledge and 
discuss the Veteran's reports of in-service 
noise exposure and a continuity of 
symptomatology (i.e., difficulty hearing 
and intermittent ringing in his ears) since 
service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


